ACCEPTED
                                                                  03-15-00398-CR
                                                                          8250821
                                                       THIRD COURT OF APPEALS
                                                                  AUSTIN, TEXAS
                                                            12/15/2015 4:18:50 PM
                                                                JEFFREY D. KYLE
                                                                           CLERK




          NO. 03-15-00398-CR                     FILED IN
                                          3rd COURT OF APPEALS
                                               AUSTIN, TEXAS
          COURT OF APPEALS                12/15/2015 4:18:50 PM
               FOR THE                        JEFFREY D. KYLE
                                                   Clerk
  AUSTIN SUPREME JUDICIAL DISTRICT




          GARY LEE GRIFFIN,
                   Appellant

                 VS.


         THE STATE OF TEXAS,
                   Appellee


            APPEAL FROM
  THE 22ND JUDICIAL DISTRICT COURT
         HAYS' COUNTY, TEXAS
   TRIAL COURT CAUSE NO. CR-14-0432




     FIRST MOTION FOR EXTENSION
OF TIME IN WfflCH TO FILE STATE'S BRIEF




                   Jennifer Stalbaum
                   Assistant Criminal District Attorney
                   712 S. Stagecoach Trail, Suite 2057
                   San Marcos, Texas 78666
                   Ph: (512) 393-7600 / Fax; (512) 393-2246
                   State Bar No. 24079383
                   j ennifer.stalbaum@co.hays.tx.us
                   Attorney for the State of Texas
TO THE HONORABLE JUSTICES OF THE THIRD COURT OF
       APPEALS:

       The State files this First Motion for Extension of Time in Which to File
State's Brief and in support states:
1.     The State's current deadline for filing its brief is December 21, 2015.

2.     This is the State's first request for an extension of time in which to file
       its brief

3. ,   The State respectfully requests an extension of approximately sixty
       days, until February 19,2016 in which to file its brief
4.     Good cause exists for the State's request for extension of time in which
       to file its brief The attorney of record will be on vacation for a portion

       of December 2015 and is currently the prosecutor in several felony jury
       trials set in January 2016.

5.     These circumstances have significantly delayed the completion of this
       brief

6.     This extension is not being sought to cause undue delay, but to seek

       justice.
7.     For the foregoing reasons, the State respectfully requests that the Court
       grant an approximate sixty day extension for filing Appellee's Brief,
       until February 19, 2016.
                              Respectfully submitted,


                                r

                                           Ibaum
                                 isistant\^Criminal District Attorney
                               Hays County Government Center
                               712 South Stagecoach Trail, Ste. 2057
                               San Marcos, Texas, 78666
                              Tel: 512-393-7600
                               Jennifer.stalbaum@co.hays.tx.us
                               State Bar No. 24079383
                               Attorney for the State of Texas




                     CERTIFICATE OF SERVICE


      I certify that on                   1*5 , 2015, I served the above
motion by email to Richard E. Wetzel at wetzeMaw@1411west.com, in
accordance with the Texas Rules of Appellate Procedure.




                              11 fer Stalbaum
                               tant Crimjnal District Attorney